EXHIBIT 10.20

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS AGREEMENT, dated as of February 21, 2011, is made by and between Sapient
Corporation, a Delaware corporation (the “Company”), and Joseph A. LaSala, Jr.
(the “Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel; and

WHEREAS, the Board recognizes that, as is the case with many publicly held
corporations, the possibility of a Change in Control exists and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of management personnel
to the detriment of the Company and its stockholders;

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of members of the
Company’s management, including the Executive, to their assigned duties without
distraction in the face of potentially disturbing circumstances arising from the
possibility of a Change in Control; and

WHEREAS, also in furtherance of the best interests of the Company’s
stockholders, in connection with the execution of this Agreement, the Executive
has agreed to enter into a new Fair Competition Agreement and a new
Confidentiality Agreement with the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:

1. Defined Terms. The definitions of capitalized terms used in this Agreement
are provided in the last Section hereof.

2. Term of Agreement. The Term of this Agreement shall commence on the date
hereof and shall continue in effect through December 31, 2012; provided,
however, that commencing on January 1, 2012 and each January 1 thereafter, the
Term shall automatically be extended for one additional year unless, not later
than September 30 of the preceding year, the Company or the Executive shall have
given notice not to extend the Term; and further provided, however, that if a
Change in Control shall have occurred during the Term, the Term shall expire no
earlier than twenty-four (24) months beyond the month in which such Change in
Control occurred.

3. Company’s Covenants Summarized. In order to induce the Executive to remain in
the employ of the Company and in consideration of the Executive’s covenants set
forth in Section 4 hereof, the Company agrees, under the conditions described
herein, to pay the Executive the Severance Payments and the other payments and
benefits described herein. No Severance Payments shall be payable under this
Agreement unless there shall have been (or, under the terms of the second
sentence of Section 6.1 hereof, there shall be deemed to have been) a
termination of the Executive’s employment with the Company following a Change in
Control and during the Term. This Agreement shall not be construed as creating
an express or implied contract of employment and, except as otherwise agreed in
writing between the Executive and the Company, the Executive shall not have any
right to be retained in the employ of the Company.

4. The Executive’s Covenants. The Executive agrees that, subject to the terms
and conditions of this Agreement, in the event of a Potential Change in Control
during the Term, the Executive will remain in the employ of the Company until
the earliest of (i) the last day of the Potential Change in Control Period,
(ii) the date of a Change in Control, (iii) the date of termination by the
Executive of the Executive’s employment for Good Reason or by reason of death,
Disability or Retirement, or (iv) the termination by the Company of the
Executive’s employment for any reason.

5. Compensation Other Than Severance Payments.

1.1 Incapacity. Following a Change in Control and during the Term, during any
period that the Executive fails to perform the Executive’s full-time duties with
the Company as a result of incapacity due to physical or mental illness, the
Company shall pay the Executive’s full salary to the Executive at the rate in
effect at the commencement of any such period, together with all other
compensation and benefits payable to the Executive under the terms of any
compensation or benefit plan, program or arrangement maintained by the Company
during such period (other than any disability plan), until the Executive’s
employment is terminated by the Company for Disability.



2.2 Continuation of Compensation and Benefits. If the Executive’s employment
shall be terminated for any reason following a Change in Control and during the
Term, the Company shall pay the Executive’s full salary to the Executive through
the Date of Termination at the rate in effect immediately prior to the Date of
Termination or, if higher, the rate in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, together with
all other compensation and benefits payable to the Executive through the Date of
Termination under the terms of the Company’s compensation and benefit plans,
programs or arrangements as in effect immediately prior to the Date of
Termination or, if more favorable to the Executive, as in effect immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason.

3.3 Post-Termination Compensation and Benefits. If the Executive’s employment
shall be terminated for any reason following a Change in Control and during the
Term, the Company shall pay to the Executive the Executive’s normal
post-termination compensation and benefits as such payments become due. Such
post-termination compensation and benefits shall be determined under, and paid
in accordance with, the Company’s retirement, insurance and other compensation
or benefit plans, programs and arrangements as in effect immediately prior to
the Date of Termination or, if more favorable to the Executive, as in effect
immediately prior to the occurrence of the first event or circumstance
constituting Good Reason.



--------------------------------------------------------------------------------

6. Severance Payments.

1.1 Severance Payments Obligation. Subject to Section 6.2 hereof, if the
Executive’s employment is terminated following a Change in Control and during
the Term, other than (A) by the Company for Cause, (B) by reason of death or
Disability, or (C) by the Executive without Good Reason, then the Company shall
pay the Executive the amounts, and provide the Executive the benefits, described
in this Section 6.1 (“Severance Payments”), in addition to any payments and
benefits to which the Executive is entitled under Section 5 hereof. For purposes
of this Agreement, the Executive’s employment shall be deemed to have been
terminated following a Change in Control by the Company without Cause or by the
Executive with Good Reason, if (i) the Executive’s employment is terminated by
the Company without Cause prior to a Change in Control (but only if a Change in
Control occurs no later than six (6) months following the Executive’s
termination of employment) and such termination was at the request or direction
of a Person who has entered into an agreement with the Company the consummation
of which would constitute a Change in Control, (ii) the Executive terminates his
employment for Good Reason prior to a Change in Control (but only if a Change in
Control occurs no later than six (6) months following the Executive’s
termination of employment) and the circumstance or event which constitutes Good
Reason occurs at the request or direction of such Person, or (iii) the
Executive’s employment is terminated by the Company without Cause or by the
Executive for Good Reason and such termination or the circumstance or event
which constitutes Good Reason is otherwise in connection with or in anticipation
of a Change in Control (but only if a Change in Control occurs no later than six
(6) months following the Executive’s termination of employment).

(A) Lump Sum Salary-Based Payment. In lieu of any further salary payments to the
Executive for periods subsequent to the Date of Termination and in lieu of any
severance benefit otherwise payable to the Executive, the Company shall pay to
the Executive a lump sum severance payment, in cash, equal to one (1) times the
sum of (i) the Executive’s base salary as in effect immediately prior to the
Date of Termination or, if higher, in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, and (ii) the
Executive’s target annual bonus under any annual bonus or incentive plan
maintained by the Company in respect of the fiscal year in which occurs the Date
of Termination or, if higher, the fiscal year in which occurs the first event or
circumstance constituting Good Reason.

(B) Insurance Benefits Continuation. For the twelve (12)- month period
immediately following the Date of Termination, the Company shall arrange to
provide the Executive and his dependents life, accident and health insurance
benefits substantially similar to those provided to the Executive and his
dependents immediately prior to the Date of Termination or, if more favorable to
the Executive, those provided to the Executive and his dependents immediately
prior to the first occurrence of an event or circumstance constituting Good
Reason, at no greater after-tax cost to the Executive than the after-tax cost to
the Executive immediately prior to such date or occurrence; provided, however,
that, unless the Executive consents to a different method, such health insurance
benefits shall be provided through a third-party insurer. Benefits otherwise
receivable by the Executive pursuant to this Section 6.1(B) shall be reduced to
the extent benefits of the same type are received by or made available to the
Executive during the twelve (12)-month period following the Executive’s
termination of employment (and any such benefits received by or made available
to the Executive shall be reported to the Company by the Executive); provided,
however, that the Company shall reimburse the Executive for the excess, if any,
of the after-tax cost of such benefits to the Executive over such cost
immediately prior to the Date of Termination or, if more favorable to the
Executive, the first occurrence of an event or circumstance constituting Good
Reason. If the Severance Payments shall be decreased pursuant to Section 6.2
hereof, and the Section 6.1(B) benefits which remain payable after the
application of Section 6.2 hereof are thereafter reduced pursuant to the
immediately preceding sentence, the Company shall, no later than five
(5) business days following such reduction, pay to the Executive the least of
(a) the amount of the decrease made in the Severance Payments pursuant to
Section 6.2 hereof, (b) the amount of the subsequent reduction in these
Section 6.1(B) benefits, or (c) the maximum amount which can be paid to the
Executive without being, or causing any other payment to be, nondeductible by
reason of section 280G of the Code.

(C) Accelerated Vesting of Equity Awards. Notwithstanding any provision of any
equity award plan or agreement to the contrary, (i) each outstanding stock
option, stock appreciation right, restricted stock award, restricted stock unit,
or other long-term equity incentive award held by the Executive shall vest
(whether the vesting criteria are time-based, performance-based or otherwise)
and become non-forfeitable on the Date of Termination and (ii) each outstanding
stock option (other than a stock option that is intended to qualify as
“incentive stock option” under Section 422 of the Code and that has an exercise
price that is less than the fair market value of the Company’s common stock on
the date hereof) and stock appreciation right shall remain exercisable for
twelve (12) months following the Date of Termination (but in no event beyond the
date such stock option or stock appreciation right would have expired had the
Executive remained employed with the Company).

(D) Lump Sum Incentive Payment. Notwithstanding any provision of any annual or
long term incentive plan to the contrary, the Company shall pay to the Executive
a lump sum amount, in cash, equal to the sum of (i) any unpaid incentive
compensation which has been allocated or awarded to the Executive for a
completed fiscal year or other measuring period preceding the Date of
Termination under any such plan and which, as of the Date of Termination, is
contingent only upon the continued employment of the Executive to a subsequent
date, and (ii) a pro rata portion to the Date of Termination of the aggregate
value of all contingent incentive compensation awards to the Executive for all
then uncompleted periods under any such plan, calculated as to each such award
by multiplying the award that the Executive would have earned on the last day of
the performance award period, assuming the achievement, at the target level, of
the individual and corporate performance



--------------------------------------------------------------------------------

goals established with respect to such award, by the fraction obtained by
dividing the number of full months and any fractional portion of a month during
such performance award period through the Date of Termination by the total
number of months contained in such performance award period.

(E) Post-Retirement Insurance Benefits. If the Executive would have become
entitled to benefits under any Company post-retirement health care or life
insurance plans, as in effect immediately prior to the Date of Termination or,
if more favorable to the Executive, as in effect immediately prior to the first
occurrence of an event or circumstance constituting Good Reason, had the
Executive’s employment terminated at any time during the period of twelve
(12) months after the Date of Termination, the Company shall provide such
post-retirement health care or life insurance benefits to the Executive and the
Executive’s dependents commencing on the later of (i) the date on which such
coverage would have first become available and (ii) the date on which benefits
described in subsection (B) of this Section 6.1 terminate.

(F) Outplacement Services. The Company shall provide the Executive with
outplacement services suitable to the Executive’s position for a period of two
years or, if earlier, until the first acceptance by the Executive of an offer of
employment.

6.2 (A) Excise Tax Adjustment. Notwithstanding any other provisions of this
Agreement, in the event that any payment or benefit received or to be received
by the Executive (including any payment or benefit received or to be received in
connection with a Change in Control or the termination of the Executive’s
employment, whether pursuant to the terms of this Agreement or any other plan,
arrangement or agreement) (all such payments and benefits, including the
Severance Payments, being hereinafter referred to as the “Total Payments”) would
be subject (in whole or part), to the Excise Tax, then, after taking into
account any reduction in the Total Payments provided by reason of section 280G
of the Code in such other plan, arrangement or agreement, the cash Severance
Payments that do not constitute deferred compensation within the meaning of
Section 409A shall first be reduced, all other Severance Payments that do not
constitute deferred compensation within the meaning of Section 409A shall be
next reduced, and all other Severance Payments that do constitute deferred
compensation within the meaning of Section 409A shall thereafter be reduced
(beginning with those payments last to be paid), to the extent necessary so that
no portion of the Total Payments is subject to the Excise Tax but only if
(A) the net amount of such Total Payments, as so reduced (and after subtracting
the net amount of federal, state and local income taxes on such reduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such reduced Total Payments) is greater than
or equal to (B) the net amount of such Total Payments without such reduction
(but after subtracting the net amount of federal, state and local income taxes
on such Total Payments and the amount of Excise Tax to which the Executive would
be subject in respect of such unreduced Total Payments and after taking into
account the phase out of itemized deductions and personal exemptions
attributable to such unreduced Total Payments); provided, however, that, to the
extent permitted by Section 409A of the Code, the Executive may elect to have
the noncash Severance Payments reduced (or eliminated) prior to any reduction of
the cash Severance Payments.

(B) Excise Tax Determination. For purposes of determining whether and the extent
to which the Total Payments will be subject to the Excise Tax and the amount of
such Excise Tax, (i) no portion of the Total Payments the receipt or enjoyment
of which the Executive shall have waived at such time and in such manner as not
to constitute a “payment” within the meaning of section 280G(b) of the Code
shall be taken into account, (ii) no portion of the Total Payments shall be
taken into account which, in the opinion of tax counsel (“Tax Counsel”)
reasonably acceptable to the Executive and selected by the accounting firm (the
“Auditor”) which was, immediately prior to the Change in Control, the Company’s
independent auditor, does not constitute a “parachute payment” within the
meaning of section 280G(b)(2) of the Code (including by reason of section
280G(b)(4)(A) of the Code) and, in calculating the Excise Tax, no portion of
such Total Payments shall be taken into account which, in the opinion of Tax
Counsel, constitutes reasonable compensation for services actually rendered,
within the meaning of section 280G(b)(4)(B) of the Code, in excess of the Base
Amount allocable to such reasonable compensation, and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments shall be determined by the Auditor in accordance with the principles of
sections 280G(d)(3) and (4) of the Code. For purposes of this Section 6.2,
(1) the Executive shall be deemed to pay federal income tax at the highest
marginal rate of federal income taxation in the calendar year in which the
applicable Total Payment is to be made and state and local income taxes at the
highest marginal rate of taxation in the state and locality of the Executive’s
residence in the calendar year in which the applicable Total Payment is to be
made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes and (2) except to the
extent that the Executive otherwise notifies the Company, the Executive shall be
deemed to be subject to the loss of itemized deductions and personal exemptions
to the maximum extent provided by the Code for each dollar of incremental
income.

(C) Payments Calculation Notice. At the time that payments are made under this
Agreement, the Company shall provide the Executive with a written statement
setting forth the manner in which such payments were calculated and the basis
for such calculations including, without limitation, any opinions or other
advice the Company has received from Tax Counsel, the Auditor or other advisors
or consultants (and any such opinions or advice which are in writing shall be
attached to the statement). If the Executive objects to the Company’s
calculations, the Company shall pay to the Executive such portion of the
Severance Payments (up to 100% thereof) as the Executive determines is necessary
to result in the proper application of subsection A of this Section 6.2.

6.3 Timing of Payments. Subject to the provisions of Section 15 hereof, the
payments provided in subsections (A) (D) and (E) of Section 6.1 hereof and in
Section 6.2 hereof shall be made not later than the fifth day following



--------------------------------------------------------------------------------

the Date of Termination Notwithstanding the above, to the extent the Executive
is terminated (i) following a Change in Control but prior to a change in
ownership or control of the Company within the meaning of Section 409A of the
Code or (ii) prior to a Change in Control in a manner described in Section 6.1,
to the extent required to avoid accelerated taxation and/or tax penalties under
Section 409A of the Code, amounts payable to the Executive hereunder, to the
extent not in excess of the amount that the Executive would have received under
any other pre-Change in Control severance plan or arrangement with the Company
had such plan or arrangement been applicable, shall be paid at the time and in
the manner provided by such plan or arrangement and the remainder shall be paid
to the Executive in accordance with the provisions of this Section 6.3.

6.4 Legal Fees and Expenses. The Company also shall pay to the Executive all
legal fees and expenses incurred by the Executive in disputing in good faith any
issue hereunder relating to the termination of the Executive’s employment, in
seeking in good faith to obtain or enforce any benefit or right provided by this
Agreement or in connection with any tax audit or proceeding to the extent
attributable to the application of section 4999 of the Code to any payment or
benefit provided hereunder. Such payments shall be made within five (5) business
days after delivery of the Executive’s written requests for payment accompanied
with such evidence of fees and expenses incurred as the Company reasonably may
require; provided that in no event will payment be made for requests that are
submitted later than December 15th of the year following the year in which the
expense is incurred.

7. Termination Procedures.

1.1 Notice of Termination. After a Change in Control and during the Term, any
purported termination of the Executive’s employment (other than by reason of
death) shall be communicated by written Notice of Termination from one party
hereto to the other party hereto in accordance with Section 10 hereof. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated. Further, a Notice of Termination for Cause is required
to include a copy of a resolution duly adopted by the affirmative vote of not
less than three-quarters (3/4) of the entire membership of the Board at a
meeting of the Board which was called and held for the purpose of considering
such termination (after reasonable notice to the Executive and an opportunity
for the Executive, together with the Executive’s counsel, to be heard before the
Board) finding that, in the good faith opinion of the Board, the Executive was
guilty of conduct set forth in clause (i) or (ii) of the definition of Cause
herein, and specifying the particulars thereof in detail.

2.2 Date of Termination. “Date of Termination,” with respect to any purported
termination of the Executive’s employment after a Change in Control and during
the Term, shall mean (i) if the Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the Executive shall not have returned to the full-time performance of the
Executive’s duties during such thirty (30) day period), and (ii) if the
Executive’s employment is terminated for any other reason, the date specified in
the Notice of Termination (which, in the case of a termination by the Company,
shall not be less than thirty (30) days (except in the case of a termination for
Cause) and, in the case of a termination by the Executive, shall not be less
than fifteen (15) days nor more than sixty (60) days, respectively, from the
date such Notice of Termination is given).

8. No Mitigation. The Company agrees that, if the Executive’s employment with
the Company terminates during the Term, the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to the
Executive by the Company pursuant to Section 6 hereof or Section 7.4 hereof.
Further, except as specifically provided in Section 6.1(B) hereof, no payment or
benefit provided for in this Agreement shall be reduced by any compensation
earned by the Executive as the result of employment by another employer, by
retirement benefits, by offset against any amount claimed to be owed by the
Executive to the Company, or otherwise.

9. Successors; Binding Agreement.

1.1 Company Successor Obligations. In addition to any obligations imposed by law
upon any successor to the Company, the Company will require any successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

2.2 Executive Beneficiaries. This Agreement shall inure to the benefit of and be
enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees. If the
Executive shall die while any amount would still be payable to the Executive
hereunder (other than amounts which, by their terms, terminate upon the death of
the Executive) if the Executive had continued to live, all such amounts, unless
otherwise provided herein, shall be paid in accordance with the terms of this
Agreement to the executors, personal representatives or administrators of the
Executive’s estate.



10. Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or when mailed by United States
registered or certified mail, return receipt requested, postage prepaid,
addressed, if to the Executive, to the most current address set forth in the
personnel records of the Company, if to the Company, to the address set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon actual receipt:

To the Company:

Sapient Corporation

131 Dartmouth Street

Boston, MA 02116

Attention: General Counsel



--------------------------------------------------------------------------------

11. Miscellaneous.

12. (A) Effect of Agreement. This Agreement supersedes any other agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof which have been made by either party; provided, however,
that this Agreement shall supersede any agreement setting forth the terms and
conditions of the Executive’s employment with the Company only in the event that
the Executive’s employment with the Company is terminated on or following a
Change in Control, by the Company other than for Cause or by the Executive for
Good Reason.

13. (B) Other. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and such officer as may be specifically designated
by the Board. No waiver by either party hereto at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party, shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same, or at
any prior or subsequent, time. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts. All references to sections of the Exchange Act or the Code
shall be deemed also to refer to any successor provisions to such sections. Any
payments provided for hereunder shall be paid net of any applicable withholding
required under federal, state or local law and any additional withholding to
which the Executive has agreed. The obligations of the Company and the Executive
under this Agreement which by their nature may require either partial or total
performance after the expiration of the Term (including, without limitation,
those under Sections 6 and 7 hereof) shall survive such expiration. The headings
and subheadings of this Agreement are inserted for convenience of reference only
and shall not affect the meaning or interpretation of this Agreement.

14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect; and such invalid
or unenforceable provision shall be reformed and construed so as to be valid and
enforceable to the fullest extent compatible with then existing applicable law.

15. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

16. Settlement of Disputes; Arbitration.

14.1 Claims Process. All claims by the Executive for benefits under this
Agreement shall be directed to and determined by the Board and shall be in
writing. Any denial by the Board of a claim for benefits under this Agreement
shall be delivered to the Executive in writing and shall set forth the specific
reasons for the denial and the specific provisions of this Agreement relied
upon. The Board shall afford a reasonable opportunity to the Executive for a
review of the decision denying a claim and shall further allow the Executive to
appeal to the Board a decision of the Board within sixty (60) days after
notification by the Board that the Executive’s claim has been denied.
Notwithstanding the above, in the event of any dispute, any decision by the
Board hereunder shall be subject to a de novo review by the arbitrator.

14.2 Arbitration. Any further dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
Boston, Massachusetts, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator’s award in
any court having jurisdiction.

17. Section 409A. The intent of the parties is that payments and benefits under
this Agreement comply with section 409A of the Code to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and administered to be in compliance therewith. Notwithstanding
anything contained herein to the contrary, to the extent required to avoid the
application of an accelerated or additional tax under section 409A of the Code,
the Executive shall not be considered to have terminated employment with the
Company for purposes of this Agreement until such time as the Executive is
considered to have incurred a “separation from service” from the Company within
the meaning of section 409A of the Code. Each amount to be paid or benefit to be
provided under this Agreement shall be construed as a separately identified
payment for purposes of section 409A of the Code, and any payments that are due
within the “short term deferral period” as defined in section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise. To the extent required to avoid the application of an accelerated or
additional tax under section 409A of the Code, amounts that would otherwise be
payable and benefits that would otherwise be provided pursuant to this Agreement
during the six-month period immediately following the Executive’s termination of
employment shall instead be paid on the first business day after the date that
is six months following the Executive’s termination of employment (or upon the
Executive’s death, if earlier). To the extent required to avoid an accelerated
or additional tax under section 409A of the Code, amounts reimbursable to
Executive under this Agreement shall be paid to Executive on or before the last
day of the year following the year in which the expense was incurred and the
amount of expenses eligible for reimbursement (and in-kind benefits provided to
Executive) during any one year may not effect amounts reimbursable or provided
in any subsequent year.



--------------------------------------------------------------------------------

18. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated below:

 

  (A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated
under Section 12 of the Exchange Act.

 

  (B) “Auditor” shall have the meaning set forth in Section 6.2 hereof.

 

  (C) “Base Amount” shall have the meaning set forth in section 280G(b)(3) of
the Code.

 

  (D) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under
the Exchange Act.

 

  (E) “Board” shall mean the Board of Directors of the Company.

 

  (F) “Cause” for termination by the Company of the Executive’s employment shall
mean (i) the willful and continued failure by the Executive to substantially
perform the Executive’s duties with the Company (other than any such failure
resulting from the Executive’s incapacity due to physical or mental illness or
any such actual or anticipated failure after the issuance of a Notice of
Termination for Good Reason by the Executive pursuant to Section 7.1 hereof)
that has not been cured within 30 days after a written demand for substantial
performance is delivered to the Executive by the Board, which demand
specifically identifies the manner in which the Board believes that the
Executive has not substantially performed the Executive’s duties or (ii) the
willful engaging by the Executive in conduct which is demonstrably and
materially injurious to the Company or its subsidiaries, monetarily or
otherwise. For purposes of clauses (i) and (ii) of this definition, no act, or
failure to act, on the Executive’s part shall be deemed “willful” unless done,
or omitted to be done, by the Executive not in good faith and without reasonable
belief that the Executive’s act, or failure to act, was in the best interest of
the Company.

 

  (G) A “Change in Control” shall be deemed to have occurred if the event set
forth in any one of the following paragraphs shall have occurred:

 

  (I) any Person is or becomes the Beneficial Owner, directly or indirectly, of
securities of the Company (not including in the securities beneficially owned by
such Person any securities acquired directly from the Company or its Affiliates)
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities, excluding any Person who becomes such a
Beneficial Owner in connection with a merger or consolidation of the Company or
any direct or indirect subsidiary of the Company with any other corporation
immediately following which the individuals who comprise the Board immediately
prior thereto constitute at least a majority of the board of directors of
(a) any parent of the Company or the entity surviving such merger or
consolidation (b) if there is no such parent, of the Company or such surviving
entity;

 

  (II) the following individuals cease for any reason to constitute a majority
of the number of directors then serving: individuals who, on the date hereof,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the date hereof or whose appointment,
election or nomination for election was previously so approved or recommended;

 

  (III) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation or other
entity, other than a merger or consolidation immediately following which the
individuals who comprise the Board immediately prior thereto constitute at least
a majority of the board of directors of (a) any parent of the Company or the
entity surviving such merger or consolidation or (b) if there is no such parent,
of the Company or such surviving entity; or

 

  (IV) the stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
[other than a sale or disposition by the Company of all or substantially all of
the Company’s assets immediately following which the individuals who comprise
the Board immediately prior thereto constitute at least a majority of the board
of directors of (a) any parent of the Company or of the entity to which such
assets are sold or disposed or (b) if there is no such parent, of the Company or
such entity.



--------------------------------------------------------------------------------

    Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the record holders of the
common stock of the Company immediately prior to such transaction or series of
transactions continue to have substantially the same proportionate ownership in
an entity which owns all or substantially all of the assets of the Company
immediately following such transaction or series of transactions.

 

  (H) “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

 

  (I) “Company” shall mean Sapient Corporation                         and,
except in determining under Section 16(G) hereof whether or not any Change in
Control of the Company has occurred, shall include any successor to its business
and/or assets which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

  (J) “Date of Termination” shall have the meaning set forth in Section 7.2
hereof.

 

  (K) “Disability” shall be deemed the reason for the termination by the Company
of the Executive’s employment, if, as a result of the Executive’s incapacity due
to physical or mental illness, the Executive shall have been absent from the
full-time performance of the Executive’s duties with the Company for a period of
six (6) consecutive months, the Company shall have given the Executive a Notice
of Termination for Disability, and, within thirty (30) days after such Notice of
Termination is given, the Executive shall not have returned to the full-time
performance of the Executive’s duties.

 

  (L) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended
from time to time.

 

  (M) “Excise Tax” shall mean any excise tax imposed under section 4999 of the
Code.

 

  (N) “Executive” shall mean the individual named in the first paragraph of this
Agreement.

 

  (O) “Good Reason” for termination by the Executive of the Executive’s
employment shall mean the occurrence (without the Executive’s express written
consent which specifically references this Agreement) after any Change in
Control, or prior to a Change in Control under the circumstances described in
clauses (ii) and (iii) of the second sentence of Section 6.1 hereof (treating
all references in paragraphs (I) through (VII) below to a “Change in Control” as
references to a “Potential Change in Control”), of any one of the following acts
by the Company, or failures by the Company to act:

(I) the assignment to the Executive of any duties materially inconsistent with
the Executive’s status as a senior executive officer of the Company or a
substantial adverse alteration in the nature or status of the Executive’s
responsibilities from those in effect immediately prior to the Change in Control
(other than any such alteration primarily attributable to the fact that the
Company may no longer be a public company);

(II) a material reduction by the Company in the Executive’s annual base salary
as in effect on the date hereof or as the same may be increased from time to
time (except for across-the-board salary reductions similarly affecting all
senior executives of the Company and all senior executives of any Person in
control of the Company);

(III) the relocation of the Executive’s principal place of employment (i) to a
location more than thirty-five miles from the Executive’s principal place of
employment immediately prior to the Change in Control, or (ii) such that,
following the relocation, the commute between the Executive’s principal
residence and principal place of employment is more than thirty-five miles
greater than the Executive’s commute immediately prior to the Change in Control;
or,

(IV) the Company’s requiring the Executive (i) to be based anywhere other than
the Executive’s principal place of employment immediately prior to the Change in
Control (or permitted relocation thereof) except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
present business travel obligation or (ii) requiring the Executive to spend a
substantially greater percentage of the Executive’s working time at such
principal place of employment than that required as of immediately prior to the
Change in Control;

(V) the failure by the Company to pay to the Executive any portion of the
Executive’s current compensation or to pay to the Executive any portion of an
installment of deferred compensation under any deferred compensation program of
the Company, within seven (7) days of the date such compensation is due;

(VI) the failure by the Company to continue in effect any material compensation
plan in which the Executive participates immediately prior to the Change in
Control which is material to the Executive’s total compensation, including but
not limited to



--------------------------------------------------------------------------------

the Company’s equity-based long term incentive plans and annual incentive plans,
or any substitute plans adopted prior to the Change in Control, unless an
equitable arrangement (embodied in an ongoing substitute or alternative plan)
has been made with respect to such plan, or the failure by the Company to
continue the Executive’s participation therein (or in such substitute or
alternative plan) on a basis not materially less favorable, both in terms of the
amount or timing of payment of benefits provided and the level of the
Executive’s participation relative to other participants, as existed immediately
prior to the Change in Control;

(VII) the failure by the Company to continue to provide the Executive with
benefits substantially similar to those enjoyed by the Executive under any of
the Company’s pension, savings, life insurance, medical, health and accident, or
disability plans in which the Executive was participating immediately prior to
the Change in Control (except for immaterial changes or across the board changes
similarly affecting all senior executives of the Company and all senior
executives of any Person in control of the Company), the taking of any other
action by the Company which would directly or indirectly materially reduce any
of such benefits or deprive the Executive of any material fringe benefit enjoyed
by the Executive at the time of the Change in Control; or

(VIII) the failure of the Company to obtain the assumption of this Agreement as
described in Section 9.1, prior to the effectiveness of any such succession.

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. The Executive’s continued employment shall not constitute consent to,
or a waiver of rights with respect to, any act or failure to act constituting
Good Reason hereunder; provided that the Executive provides the Company with a
written Notice of Termination within ninety (90) days following the occurrence
of the event constituting Good Reason and the Company does not cure the event
constituting Good Reason within 30 days after a Notice of Termination is
delivered by the Executive to the Company.

 

  (P) “Notice of Termination” shall have the meaning set forth in Section 7.1
hereof.

 

  (Q) “Person” shall have the meaning given in Section 3(a)(9) of the Exchange
Act, as modified and used in Sections 13(d) and 14(d) thereof, except that such
term shall not include (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any of its Affiliates, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of stock of the Company.

 

  (R) “Potential Change in Control Period” shall mean the period commencing on
the occurrence of a Potential Change in Control and ending upon the occurrence
of a Change in Control or, if earlier (I) with respect to a Potential Change in
Control occurring pursuant to Section 16(S)(I), immediately upon the abandonment
or termination of the applicable agreement, (ii) with respect to a Potential
Change in Control occurring pursuant to Section 16(S)(II), immediately upon a
public announcement by the applicable party that such party has abandoned its
intention to take or consider taking actions which if consummated would result
in a Change in Control or (iii) with respect to a Potential Change in Control
occurring pursuant to Section 16(S)(III) or (IV), upon the one year anniversary
of the occurrence of such Potential Change in Control (or such earlier date as
may be determined by the Board).

 

  (S) “Potential Change in Control” shall be deemed to have occurred if the
event set forth in any one of the following paragraphs shall have occurred:

(I) the Company enters into an agreement, the consummation of which would result
in the occurrence of a Change in Control;

(II) the Company or any Person publicly announces an intention to take or to
consider taking actions which, if consummated, would constitute a Change in
Control;

(III) any Person becomes the Beneficial Owner, directly or indirectly, of
securities of the Company representing 15% or more of either the then
outstanding shares of common stock of the Company or the combined voting power
of the Company’s then outstanding securities (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates); or

(IV) the Board adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.

 

  (T) “Retirement” shall be deemed the reason for the termination by the
Executive of the Executive’s employment if such employment is terminated in
accordance with the Company’s retirement policy, including early retirement,
generally applicable to its salaried employees.



--------------------------------------------------------------------------------

  (U) “Severance Payments” shall have the meaning set forth in Section 6.1
hereof.

 

  (V) “Tax Counsel” shall have the meaning set forth in Section 6.2 hereof.

 

  (W) “Term” shall mean the period of time described in Section 2 hereof
(including any extension, continuation or termination described therein).

 

  (X) “Total Payments” shall mean those payments so described in Section 6.2
hereof.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

SAPIENT CORPORATION By:  

 

Name:   Title:   EXECUTIVE:

/s/ Joseph A. LaSala, Jr.

Joseph A. LaSala, Jr.